Case 1:18-cv-00356-LPS Document 18 Filed 03/31/21 Page 1 of 13 PagelD #: 468

IN THE UNITED STATES DISTRICT COURT

FOR THE DISTRICT OF DELAWARE

ROBERT BOYKIN,
Petitioner,
v. : Civil Action No, 18-356-LPS
KOLAWOLE AKINBAYO, Warden, and
ATTORNEY GENERAL OF THE
STATE OF DELAWARE,

Respondents.

 

MEMORANDUM OPINION

Robert Boykin. Pro se Petitioner.

Brian L.. Arban, Deputy Attorney General of the Delaware Department of Justice, Wilmington,
Delaware. Attorney for Respondents.

March 31, 2021
Wilmington, Delaware

 

 
Case 1:18-cv-00356-LPS Document 18 Filed 03/31/21 Page 2 of 13 PagelD #: 469

oP i]

STARK, U.S. District Judge:
1. INTRODUCTION

Presently pending before the Coutt is Petitioner Robert Boykin’s (“Petitioner”) Application
for a Writ of Habeas Corpus Pursuant to 28 U.S.C. § 2254 (“Petition”). (D.I. 2) The State filed an
Answet in opposition. (D.L. 14) For the reasons discussed, the Court will dismiss the Petition.

II. BACKGROUND

On November 9, 2015, Petitioner pled guilty to drug dealing (cocaine) and illegal possession
of a controlled substance (Xanax). (D.1. 14 at 1) In exchange, the State agreed to re-declare
Petitioner a habitual offender under 11 Del. Code § 4214(a), and agteed it would not putsue
sentencing under the mandatoty life without parole provision of 11 Del. Code § 4214(b). (D.E. 15-4
at 43) ‘The State also agreed to recommend a Level V sentence of six and one half years. (Id) On
December 18, 2015, the Superior Court sentenced Petitioner as follows: for the drug dealing
conviction, to six years and six months at Level V; for the illegal possession of conttolled substance
conviction, to one year at Level V, suspended for one year at Level III. (D.I. 14 at 2) Petitioner did
not appeal.

In July 2016, Petitioner filed a pro se motion for post-conviction relief pursuant to Delaware
Superiot Court Criminal Rule 61 (“Rule 61 motion”) and a motion to appoint counsel. (D.I. 15-4
53-68) The Supetior Court granted Petitioner’s motion to appoint counsel, but then counsel moved
to withdraw in December 2016. (D.1. 14 at 2; DL 15-4 at 77-83) On January 30, 2017, the Superior
Court granted counsel’s motion to withdraw and denied Petitioner's Rule 61 motion. See State »
Boykin, 2017 WL 420162 (Del. Super. Ct. Jan. 30, 2017). On January 18, 2018, the Delaware
Supreme Court affirmed the Superior Court’s decision, but determined that the Superior Court had

incorrectly listed Petitioner’s illegal possession charge as having an aggravated factor and had

 
Case 1:18-cv-00356-LPS Document 18 Filed 03/31/21 Page 3 of 13 PagelD #: 470

incortectly sentenced him on the charge as a tesult. See Boykin v. State, 179 A.3d 821 (Table), 2018
WL 480511, at *2 (Del. Jan. 18, 2018). The Delaware Supreme Court remanded the case to the
Supetiot Coutt to cottect the illegal possession charge and its corresponding sentence. Id. On
February 8, 2018, the Superior Court issued a cotrected sentence order on the illegal possession
charge, sentencing Petitioner to six months at Level V, suspended for one yeat at Level TT. (D.1. 14
at 3; D.1. 15-12)
Ill. STANDARD OF REVIEW

Ifa state’s highest court adjudicated a federal habeas claim on the merits, the federal court
must review the claim under the deferential standard contained in 28 U.S.C. § 2254(d). Pursuant to
28 U.S.C. § 2254(d), federal habeas relief may only be granted if the state coutt’s decision was
“conttaty to, or involved an unreasonable application of, clearly established federal law, as
determined by the Supreme Coutt of the United States,” or the state court’s decision was an
unteasonable determination of the facts based on the evidence adduced in the trial. 28 U.S.C.
§ 2254(d)(1) & (2); see also Wilkams v. Taylor, 529 U.S. 362, 412 (2000); Appel ». Horn, 250 F.3d 203,
210 (3d Cir. 2001). A claim has been “adjudicated on the merits” for the purposes of 28 U.S.C,
§ 2254(d) if the state court decision finally resolves the claim on the basis of its substance, rather
than on a procedural or some other ground. See Thomas ». Horn, 570 F.3d 105, 115 d Cir. 2009).
The deferential standard of § 2254(d) applies even “when a state court’s ordet is unaccompanied by
an opinion explaining the teasons telief has been denied.” Harrington v. Richter, 562. U.S. 86, 98
(2011). As explained by the Supreme Court, “it may be presumed that the state court adjudicated
the claim on the metits in the absence of any indication or state-law procedural principles to the

contrary.” Id at 99.

 
Case 1:18-cv-00356-LPS Document 18 Filed 03/31/21 Page 4 of 13 PagelD #: 471

Finally, when reviewing a habeas claim, a federal court must presume that the state court's
determinations of factual issues ate correct. See 28 U.S.C. § 2254(e)(1). This presumption of
correctness applies to both explicit and implicit findings of fact, and is only rebutted by cleat and
convincing evidence to the contrary. See 28 U.S.C. § 2254(e)(1); Campbell », Vaughn, 209 F.3d 280,
286 (3d Cir. 2000); Midler-E/ v. Cockrell, 537 U.S. 322, 341 (2003) (stating that clear and convincing
standard in § 2254(e)(1) applies to factual issues, whereas unreasonable application standard of
§ 2254(d)(2) applies to factual decisions).

IV. DISCUSSION

Petitioner timely filed the § 2254 Petition presently before the Court, asserting the following
three claims fot telief: (1) his Fourth Amendment tights were violated by a police search of his cell
phone (D.L. 2 at 5; D.I. 4 at 7); (2) trial counsel provided ineffective assistance by not exploring his
actual innocence and for allowing him to enter into a plea agreement that was “obviously unknowing
and involuntary” (D.I. 2 at 7; D.L 4 at 10); and (3) prosecutorial misconduct (D.1. 2 at 8; DL. 4 at
14).

A. Claim One: Fourth Amendment Violation

In Claim One, Petitioner contends that Officer DuPont’s warrantless search of his cell
phone violated the Fourth Amendment. For the following reasons, the Court will deny Claim One.

Pursuant to Svone v. Powell, 428 U.S. 465, 494 (1976), a federal habeas court cannot teview a
Fourth Amendment claim if the petitioner had a full and fair opportunity to litigate the claim in the
state courts. See also Wright vu. West, 505 U.S. 277, 293 (1992). A petitioner is considered to have had
a full and fait opportunity to litigate such claims if the state has an available mechanism for
suppressing evidence seized in or tainted by an illegal search or seizure, irrespective of whether the
petitioner actually availed himself of that mechanism. See U.S. ex rel. Hickey v. Jeffes, 571 F.2d 762,

3

 
Case 1:18-cv-00356-LPS Document 18 Filed 03/31/21 Page 5 of 13 PagelD #: 472

766 (3d Cir. 1980); Boyd ». Mintz, 631 F.2d 247, 250 3d Cir. 1980). Conversely, a petitioner has not
had a full and fait opportunity to litigate a Fourth Amendment claim, and therefore, avoids the Svone
bar, if the state system contains a structural defect that prevented the state court from fully and fairly
heating that Fourth Amendment argument. See Marshall v. Hendricks, 307 F.3d 36, 82 (3d Cir. 2002).
Significantly, “an erroneous or summary resolution by a state court of a Fourth Amendment claim
does not overcome the [S/one] bar.” Id.

In this case, Petitioner could have filed a pre-trial motion to suppress the evidence pursuant
to Rule 41 of the Delaware Superior Court Rules of Criminal Procedure. The fact that Petitioner
did not file a Rule 41 motion to suppress does not demonstrate that Delaware’s system contains a
structural defect. ‘Therefore, the Court will deny Claim One as barred by Svone.

B. Claim Two: Ineffective Assistance of Counsel

According to Petitioner, at the of his arrest, a police officer informed him that a dash cam
video showed him throwing bags of crack cocaine out of his cat window at the time he was stopped.
(D.I. 15-4 at 81) The dash cam video was never provided to Petitioner for his review. On the day
Petitioner entered his plea, trial counsel informed him that the video did not show him throwing
drugs out the window. Nevertheless, Petitioner agreed to enter a guilty plea because trial counsel
advised him that he could still be convicted on the basis of the State’s other evidence. The other
evidence consisted of medications found in Petitioner’s motel room and text messages recovered
from a cell phone that appeared to discuss activities related to drug dealing. (D.I. 15-4 at 81)

In Claim Two, Petitioner contends that trial counsel provided ineffective assistance by failing
to investigate Petitioner’s claim that he was actually innocent. More specifically, Petitioner asserts
that the police officer who testified at his preliminary hearing lied by stating that the dash cam video
captured an image of Petitioner tossing the drugs from the car. (D.I. 4 at 10-14) Petitioner also

4

 

 
Case 1:18-cv-00356-LPS Document 18 Filed 03/31/21 Page 6 of 13 PagelD #: 473

asserts that trial counsel provided ineffective assistance by allowing him to enter into a plea that was
“obviously unknowing and involuntary.”

Petitioner presented the allegations in Claim Two in his Rule 61 motion to the Superior
Court and again on post-conviction appeal. The Superior Court denied the argument as meritless,
and the Delaware Supreme Court affirmed that decision “on the basis of the court’s well-reasoned
decision of January 30, 2017.” Boykin, 2018 WL 480511, at *1, Therefore, Claim Two will only
wattant habeas telief if the Superior Coutt’s' decision was either contrary to, or an unteasonable
application of, clearly established law.

The Supreme Court precedent governing ineffective assistance of counsel claims is the two-
ptonged standard enunciated in Strickland v. Washington, 466 U.S. 668 (1984), and its progeny. See
Wiggins v. Smith, 539 U.S. 510 (2003). Under the first Sérick/and prong, a petitioner must demonstrate
that “counsel’s representation fell below an objective standard of reasonableness,” with
- reasonableness being judged under professional norms prevailing at the time counsel rendered
assistance. Strickland, 466 U.S. at 688. Under the second Sérck/and prong, a petitioner must
demonstrate “there is a reasonable probability that, but for counsel’s unprofessional ettots, the
result of the proceeding would have been different.” Id at 694. A reasonable probability is a
“probability sufficient to undermine confidence in the outcome.” Id. In the context of a guilty plea,
prejudice is established by showing there is a reasonable probability that, but for counsel’s errors, the
defendant would not have pleaded guilty and would have proceeded to trial. See Hil! », Lockhart, 474

U.S. 52, 59 (1985). A court can choose to address the prejudice prong before the deficient

 

‘See Wilson v. Sellers, 138 S. Ct. 1188, 1193-94 (2018) (federal habeas law employs “look through”
presumption that assumes later unexplained order upholding a lower court’s reasoned judgment
rests upon same grounds as lower coutt judgment). In this case, the Court will “look through” the

Delawate Supreme Court’s summary affirmance to the Superior Court’s decision.
5

 
Case 1:18-cv-00356-LPS Document 18 Filed 03/31/21 Page 7 of 13 PagelD #: 474

performance prong, and reject an ineffective assistance of counsel claim solely on the ground that
the defendant was not prejudiced. See Séickland, 466 U.S. at 698.

In order to sustain an ineffective assistance of counsel claim, a petitioner must make
concrete allegations of actual prejudice and substantiate them or tisk summary dismissal. See Wells v.
Petsock, 941 F.2d 253, 259-60 (3d Cir. 1991); Dooley v. Petsock, 816 F.2d 885, 891-92 (3d Cir. 1987).
Although not insurmountable, the Swrick/and standard is highly demanding and leads to a “strong
presumption that counsel’s conduct falls within the wide range of reasonable professional
assistance.” Strickland, 466 U.S. at 689.

As an initial matter, the Delaware Supreme Court properly identified the Sirickland/ Hill
standard in affirming the Superior Coutt’s denial of Claim One. Therefore, the Delawate Supreme
Court’s decision was not conttaty to clearly established Federal law. See Williams, 529 U.S. at 406
(“{A] run-of-the-mill state-court decision applying the correct legal rule from [Supreme Court] cases
to the facts of a prisoner’s case [does] not fit comfortably within § 2254(d)(1)’s ‘contrary to’
clause.”).

The Coutt must also determine if the Superior Court reasonably applied the Sirick/and/ Hill
standard to the facts of Petitioner’s case. When performing the second prong of the § 2254(d)
inquiry, the Court must review the Superior Coutt’s decision with respect to Petitioner's ineffective

assistance of counsel Claim through a “doubly deferential” lens.” See Richter, 562 U.S. at 105. The

 

*As explained by the Réchter Coutt,

[tlhe standards created by Strickland and § 2254(d) are both “highly
deferential,” and when the two apply in tandem, review is doubly so.
The Strickland standard is a general one, so the range of reasonable
applications is substantial. Federal habeas courts must guard against
the danger of equating unreasonableness under Swick/and with
untreasonableness under § 2254(d).

6

 
Case 1:18-cv-00356-LPS Document 18 Filed 03/31/21 Page 8 of 13 PagelD #: 475

a2 ¢c5

relevant question when analyzing counsel’s performance under the “doubly deferential lens” “is not
whether counsel’s actions were reasonable, [but rather}, whether there is any reasonable argument
that counsel satisfied Strickland deferential standard.” Id. In turn, when assessing prejudice under
Strickland, the question is “whether it is reasonably likely the tesult would have been different” but
for counsel’s petformance, and the “likelihood of a different result must be substantial, not just
conceivable.” Id. Finally, when viewing a state court’s determination that a Sérickland claim lacks
metit through the lens of § 2254(d), federal habeas teltef is precluded “so long as fairminded jutists
could disagree on the cortectness of the state court’s decision.” Id. at 101,

To begin, Petitioner’s contention that an officer lied during his preliminary heating about the
dash cam video showing him throwing the drugs out the window is belied by the record. The State
only called one police officer to testify during the preliminary hearing, Detective Bruhn. The
transcript of the preliminary hearing reveals that Detective Bruhn did not provide any testimony that
the dash cam video showed Petitioner toss crack cocaine from his window. (D.I. 15-4 at 19-35)
Rather, Detective Bruhn testified that a probation officer surveilled Petitioner at the motel where he
resided and witnessed two incidents at the motel that looked like hand-to-hand drug transactions.
(D.L 15-4 at 24-26, 33) Detective Bruhn also testified that the probation officer followed Petitioner
while he drove his vehicle and, since Petitioner was driving while his license was revoked and
suspended, the officer initiated a traffic stop. The vehicle was searched by another police officer
and nothing of value was found except Petitioner’s cell phone. However, Detective Bruhn
explained that the police officer conducted an area search “whete the vehicle had turned and was
driving slowly,” and how “two bags of an off-white rock-like substance were found.” (D.I. 15-4 at

26-27) After describing the weight of the bags, Officer Bruhn stated, “They [the two bags] were

 

562 USS. at 105 (internal citations omitted).

 
Case 1:18-cv-00356-LPS Document 18 Filed 03/31/21 Page 9 of 13 PagelD #: 476

positioned in a manner to where it appeared that they were just thrown from the vehicle.” (D.I. 15-
4 at 27) Petitioner stated, “He’s up there lying.” (Ia)

Since Petitioner’s underlying argument regarding Officer Bruhin’s alleged false testimony is
itself untrue, trial counsel did not perform deficiently by failing to investigate a false claim of actual
innocence. Petitioner also cannot demonstrate that he was prejudiced by trial counsel’s failure to
investigate an allegation of innocence so clearly rebutted by the transcript of the preliminary hearing.
Given these circumstances, the Court concludes that the Superior Court reasonably applied
Strickland in denying the instant allegation of ineffective assistance.

Petitioner’s contention that trial counsel provided ineffective assistance by permitting him to
enter a plea that was “obviously unknowing and involuntary” is similarly unavailing. ‘The Superior
Court held that trial counsel did not perform deficiently because, “there is no question, after a
review of the plea colloquy, Plea Agreement and Truth in Sentencing Guilty Plea Form, that
[Petitioner] entered his guilty pleas freely, voluntarily, and intelligently with a full understanding of
the consequences.” Boykin, 2017 WL 420162, at *3. The Superior Court then explained that the
guilty plea provided Petitioner with a clear benefit, and that it was reasonable for Petitioner to enter
into a plea agreement in which the State recommended “a sentence of six and a half years of
imprisonment” when Petitioner, as a “second time habitual offender.” “faced a possible sentence of
life without parole.” Id. at *3. Based on the foregoing facts, the Superior Court also held that
Petitioner failed to satisfy the prejudice prong of Strickland. Id.

It is well-settled that “[s]olemn declarations in open coutt carty a strong presumption of
verity” that creates a “formidable bartier in any subsequent collateral proceedings.” Blackledge v.
Allison, 431 US. 63, 74 (1977). Here, the transcript of Petitioner’s plea colloquy contains his clear
and explicit statements that he had discussed his case with trial counsel and that he was satisfied with

8

 
Case 1:18-cv-00356-LPS Document 18 Filed 03/31/21 Page 10 of 13 PagelD #: 477

his counsel’s representation. (D.I. 15-4 at 41) Petitioner affirmatively stated he understood the
charges against him and that he was guilty of those charges. (Id) Petitioner also stated that he
agreed he was a habitual offender, and he understood: (1) the State was going to re-declare him as a
habitual offender; (2) he faced a recommended total sentence of six and a half years of unsuspended
Level V time under the plea agreement; (3) there is a minimum mandatory sentence for drug dealing;
and (4) he faced a sentence up to life without parole if convicted at trial. (D.I. 15-4 at 39-40) In
turn, the Truth—In—Sentencing Guilty Plea Form signed by Petitioner indicates that he knowingly
and voluntatily entered into his plea agreement; he had not been promised anything not contained in
the plea agreement; he was not forced or threatened to enter the plea agteement; and he knew he
faced a possible maximum sentence of life under the criminal penalty statutes, with a minimum
mandatory sentence of two years. (Id at 44)

Petitionet’s unsupported allegations in this Court fail to provide compelling evidence as to
why the statements he made during the plea colloquy should not be presumptively accepted as true.
Based on the record, the Court concludes that the Superior Court reasonably applied Blackledge in
holding that Petitioner was bound by the representations he made during the plea colloquy and on
the Truth—In-Sentencing form. The Court concludes that the statements Petitioner made during
the plea process belie his present allegations that counsel performed deficiently by permitting him to
enter an unknowing and involuntary guilty plea.

Petitioner also cannot satisfy the prejudice prong of the Sirick/land/ Hill standard, as he
cannot demonstrate that he would not have pled guilty but for counsel’s alleged actions. As noted
by the Superior Court, Petitioner derived a clear benefit by pleading guilty rather than tisking a

possible sentence of life without parole.

 
Case 1:18-cv-00356-LPS Document 18 Filed 03/31/21 Page 11 of 13 PagelD #: 478

Thus, looking through the doubly deferential lens applicable to ineffective assistance of
counsel claims on federal habeas review, the Court concludes that the Superior Court reasonably
applied the Sirickland/ Hill standard in denying Petitioner’s second ineffective assistanice of counsel
atpument. Accordingly, the Court will deny Claim Two in its entirety.

C. Claim Three: Prosecutorial Misconduct

In his final Claim, Petitioner asserts that his due process rights were violated because the
“prosecution knew of exculpatory material which would prove no intent was present; nor were all
elements off] statute proven beyond reasonable doubt.” (D.L. 2 at 8) Petitioner alleges that “the
State knew there was no footage of [him] throwing anything from the passenger side window on the
‘dash-cam.’ Therefore, the testimony given at the preliminary hearing was false and intent could
nevet have been proven.” (D.I. 4 at 15)

In his Rule 61 motion, Petitioner contended that “the State had a duty to dismiss the charges
against him because the case against him was based on the ‘lie’ that his actions were captured on
video.” Boykin, 2017 WL 420162, at *1. The Superior Court denied this Claim as meritless “since it
is predicated upon his failed claim of ineffective assistance of counsel.” Id. at *4. On post-
conviction appeal, the Delaware Supreme Coutt held that the “Superior Court did not abuse its
discretion ot commit legal error when determining that [his] claim .. . [of] prosecutorial misconduct
fwas] without merit.” Boykin, 2018 WL 480511, at *2. Given these circumstances, Claim Three will
only warrant relief if the Superior Coutrt’s decision was either contraty to, or an unreasonable
application of, clearly established federal law.

In order for a prosecutorial misconduct claim to wartant federal habeas relief, the
prosecutor’s actions must have “so infected the trial with unfairness as to make the resulting
conviction a denial of due ptocess.” Darden v. Wainwright, 477 U.S. 168, 180 (1986). A prosecutorial

10

 
Case 1:18-cv-00356-LPS Document 18 Filed 03/31/21 Page 12 of 13 PagelD #: 479

misconduct claim must be examined in “light of the record as a whole” in order to determine
whether the conduct “had a substantial and injurious effect or influence” on the juty’s verdict. Brecht
», Abrahamson, 507 U.S. 619, 638 (1993). In the Third Circuit, this inquiry involves examining “the
ptosecutot’s offensive actions in context and in light of the entire trial, assessing the severity of the
conduct, the effect of the curative instructions, and the quantum of evidence against the defendant”
Moore ». Morton, 255 F.3d 95 3d Cir. 2001).

Here, although the Superior Court did not cite federal constitutional law when denying the
instant prosecutorial misconduct claim, its decision was neither contrary to, nor an unteasonable
application of, clearly established federal law. As already discussed, the record belies Petitionet’s
contention that a police officer lied during the preliminary hearing about a dash cam video’s
contents. Since Petitioner’s prosecutorial misconduct claim is premised on a non-existent error, the
State did not engage in the type of misconduct alleged here. Consequently, the State’s non-existent
misconduct did not have a substantial and injurious effect on Petitioner’s case. Given these
circumstances, the Court concludes that the Superior Coutt’s denial of the instant argument as
meritless did not contradict ot involve an unreasonable application of Darden and its progeny.

To the extent the Court should liberally construe Claim ‘I'wo as alleging that the State
violated Brady ». Maryland, 373 U.S. 83 (1964), by failing to disclose other exculpatory evidence prior
to Petitioner entering the plea, the argument is unavailing. Nothing in the record indicates that the
State suppressed any evidence and, once again, the record conclusively shows that the State did not
present false testimony during the preliminary hearing. Accordingly, the Court will deny Claim

‘Three?

 

>To the extent Petitioner includes a request for an evidentiary hearing and appointment of counsel in
his Petition, they are denied. The Court denied a Motion for Appointment of Counsel on February
i1

 

 
Case 1:18-cv-00356-LPS Document 18 Filed 03/31/21 Page 13 of 13 PagelD #: 480

Vv. CERTIFICATE OF APPEALABILITY

A district court issuing a final order denying a § 2254 petition must also decide whether to
issue a certificate of appealability. See 3d Cir, LAR. 22.2 (2011); 28 U.S.C. § 2253(c)(2). A
cettificate of appealability is appropriate when a petitioner makes a “substantial showing of the
denial of a constitutional right” by demonstrating “that reasonable jurists would find the district
coutt’s assessment of the constitutional claims debatable or wrong.” 28 U.S.C. § 2253(c)(2); see also
Slack v. McDaniel, 529 US. 473, 484 (2000).

The Court has concluded that the instant Petition does not warrant relief. Reasonable jurists
would not find this conclusion to be debatable. Accordingly, the Court will not issue a cettificate of
appealability.

VI. CONCLUSION
For the reasons discussed, the Court concludes that the Petition must be denied. An

appropriate Order will be entered.

 

28, 2019. (D.1. 5; D.L. 8) In turn, having concluded that the arguments in the instant Petitioner are
factually baseless and meritless, an evidentiary hearing is not warranted.
12

 

 

 
